     Case 4:18-cv-03306 Document 110 Filed on 03/16/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                      IN THE UNITED STATES DISTRICT COURT                            March 16, 2021
                          SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                               HOUSTON DIVISION

ERICA  TALASEK,                               §
Plaintiff,                                    §
                                              §
V.                                            §    CIVIL ACTION NO. 4:18-cv-3306
                                              §
UNUM LIFE INSURANCE COMP ANY                  §
OF AMERICA, ET AL.,                           §
Defendants.                                   §


                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION

        Having reviewed the Magistrate Judge's Memorandum and Recommendation dated February

26, 2021(ECF 109), to which there are no objections, the comi is of the opinion that said

Memorandum and Recommendation should be adopted by this court.

        It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation

is hereby ADOPTED by this court. The Court will issue a separate Final Judgment.

        SIGNED at Houston, Texas this    / ,-fl,       day of March, 2021.




                                                       SIM LAKE
                                          SENIOR UNITED STA TES DISTRICT JUDGE
